DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 16-18, 26-28, and 34-35 in the reply filed on 10/10/2022 is acknowledged.
Claims 19-25 and 29-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II-IV, there being no allowable generic or linking claim.
Claim 16 link(s) inventions I-IV.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claim 16.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.=


Claim(s) are rejected under 35 U.S.C. 103 as being unpatentable over Gouch (US PG Publication 2017/0167948) in view of Kosaka (JP 2007264151 A).

	Regarding Claim 16, Gouch (US PG Publication 2017/0167948) discloses a scanning system (imaging apparatus, Figs. 2, 5, 8-10, 12-14), comprising:
	an imaging line-scan camera (imaging line scan detector 2, Fig. 14);
	and at least one hardware processor configured to execute computer-executable instructions (computer, Claim 28) to at least perform the process of:
	acquiring image stripes (imaged through lens 1 onto the imaging line scan detector 2 [0063]) of at least a portion of a sample (line scan image of the sample (not shown) [0063]) on a slide (sample prepared upon the slide [0004]) by acquiring frames representing the image stripe (series of line scans [0063]) using both the imaging line-scan camera (line scan detector 2 [0063]) and (a second image of the same spatial location of sample at co-conjugate plane 7 [0063]) a tilted (the focussing line scan detector is tilted with respect to its optic axis to effect the differential focus along the line of the detector [0094], Fig. 14) focusing line-scan camera (focusing line scan detector 3, Figs. 2, 5, 8-10, 12-14);
	adding focus points to a focus map representing positions of best focus of acquired frames to a focus map (focus merit value, a measure of how in focus the image scan lines obtained from the line scan detectors are, is calculated [0064]) while acquiring the image stripe (for imaging line scan detector 2 and focusing line scan detector 3 [0064]), wherein the image stripes are acquired by acquiring a reference stripe (center stripe generally at 7, Fig. 1), acquiring image stripes in sequence from a first side of the reference stripe to a first edge of a scan area of the sample (stripes, e.g., to the left of 7, Fig. 1), and acquiring image stripes in sequence from a second side of the reference stripe, which is opposite the first side of the reference stripe, to a second edge of the scan area, which is opposite the first edge of the scan area (stripes, e.g., to the right of 7, Fig. 1);
	determining whether or not to re-acquire one or more of the image stripes (move the focus level of the imaging line scan detector towards/away from that of the focussing line scan detector [0067]) based on the focus map (the focus merits of the imaging and focusing line scan detectors [0067]);
	and assembling the acquired image stripes into a composite image (produce an extended image over a larger area of the slide
the slide is 6, moved relative to the imaging lens and line scan detector, as indicated by arrow 8 [0003], Fig. 1).
Gouch does not disclose, but Kosaka (JP 2007264151 A) teaches glass slide (slide glass [0005]).
	One of ordinary skill in the art before the application was filed would have found placing the sample of Gouch on a glass slide, as taught by Kosaka, obvious because glass slides are the most widely used microscope slides and enable efficient holding, placement, and protection of the sample examined through the microscope.

	Regarding Claim 17, Gouch (US PG Publication 2017/0167948) discloses the system of claim 16, wherein the at least one hardware processor is further configured to execute computer-executable instructions to perform the process (computer, Claim 28) of, for each of the plurality of image stripes other than a last one of the plurality of image stripes to be acquired, after acquiring the image stripe, determining a direction from the image stripe of a next one of the image stripes to acquire (the slide is moved as indicated by the arrow 8 [0003], Fig. 1).

	Regarding Claim 26, Claim 26 is rejected on the grounds provided in Claim 16.
	Regarding Claim 27, Claim 27 is rejected on the grounds provided in Claim 17.
	Regarding Claim 34, Claim 34 is rejected on the grounds provided in Claim 16.


Claim(s) are rejected under 35 U.S.C. 103 as being unpatentable over Gouch (US PG Publication 2017/0167948) in view of Kosaka (JP 2007264151 A) and Hou (CN 100377167).

	Regarding Claim 18, Gouch (US PG Publication 2017/0167948) discloses the system of claim 16, wherein the at least one hardware processor is further configured to execute computer-executable instructions to further perform the process (computer, Claim 28) of, acquiring image stripes (series of line scans [0063]), wherein the reference is a reference stripe (e.g., line scan [0063] at center of sample).
Gouch (US PG Publication 2017/0167948) does not disclose but Hou (CN 100377167) teaches acquiring in sequence (left, right [0021]), from a first side of the reference (from the center point as the starting point [0021]) to a first edge of a scan area (scan in the direction left to the outermost point [0021]) of the sample (QR code [0021]), and acquiring in sequence (left, right [0021]), from a second side of the reference (from the center point as the starting point [0021]) to a second edge of the scan area, which is opposite the first edge of the scan area (scan in the direction right to the outermost point [0021]).
One of ordinary skill in the art before the application was filed would have found modifying the scan direction of Gouch (US PG Publication 2017/0167948) based on the teaching of Hou obvious because it is a fast and efficient method of identifying the boundary of the sample and can improve the identification speed and identification accuracy of the sample [0016]. 

	Regarding Claim 28, Claim 28 is rejected on the grounds provided in Claim 18.
	Regarding Claim 35, Claim 35 is rejected on the grounds provided in Claims 17 and 18.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Abe US 20140184780 A1
ARTIGAS WO 2012159651 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADAN E HAGHANI whose telephone number is (571)270-5631. The examiner can normally be reached M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHADAN E HAGHANI/            Examiner, Art Unit 2485